UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4097


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OLLIE OCTAVIOUS PETTIFORD,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:09-cr-00378-WO-1)


Submitted:   September 29, 2011            Decided:   October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacy D. Rubain, QUANDER & RUBAIN, P.A., Winston-Salem, North
Carolina, for Appellant.   Anand P. Ramaswamy, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ollie Octavious Pettiford pled guilty to possession of

a firearm after having been convicted of a felony offense, in

violation     of     18   U.S.C.    §§ 922(g)(1),            924(e)(1)    (2006),       and

possession     of    a    stolen    firearm,       in   violation        of    18   U.S.C.

§§ 922(j), 924(a)(2) (2006).             The district court sentenced him

to 180 months imprisonment.             Pettiford’s attorney filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967),

stating that, in counsel’s view, there are no meritorious issues

for    appeal,      but   questioning       whether      Pettiford       was    properly

sentenced     as    an    armed    career       criminal.        Pettiford       filed    a

supplemental pro se brief, also contesting his classification as

an    armed   career      criminal.     Finding         no    reversible       error,    we

affirm Pettiford’s conviction and sentence.

              A person who violates 18 U.S.C. § 922(g)(1) and has

three prior convictions for a violent felony offense qualifies

as    an   armed    career   criminal       and    is   subject     to    a    mandatory

minimum sentence of fifteen years.                  See 18 U.S.C. § 924(e)(1).

Our review of the record shows that Pettiford had three prior

qualifying convictions.            The district court therefore correctly

determined that Pettiford qualified as an armed career criminal

and his advisory Guidelines range was properly calculated at 180

to 210 months.



                                            2
              The district court considered the sentencing factors

in    light    of     Pettiford’s       characteristics       and     history      and

determined     that    the    180-month    mandatory       minimum    sentence     was

sufficient to serve the goals of sentencing.                     We conclude that

this sentence was reasonable.              See Gall v. United States, 552

U.S. 38, 51 (2007); see United States v. Llamas, 599 F.3d 381,

387 (4th Cir. 2010).

              We have reviewed the entire record in this case and

have found no meritorious issues for appeal.                        Accordingly we

affirm the district court’s judgment.               This court requires that

counsel inform Pettiford, in writing, of the right to petition

the Supreme Court of the United States for further review.                         If

Pettiford      requests      that   a   petition     be     filed,    but   counsel

believes that such a petition would be frivolous, then counsel

may    move     in     this    court      for     leave     to      withdraw      from

representation.        Counsel’s motion must state that a copy thereof

was served on Pettiford.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the    court    and     argument    would     not   aid    the

decisional process.



                                                                            AFFIRMED




                                          3